DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champoux (US 20180267101) in view of Volkerink (US 20110145645) and Norton (US 2012/0331343).

Regarding claim 1, Champoux discloses an automated test equipment (ATE) system (see Abstract, Fig. 2, and paragraph 0045: ATE system) comprising: 
a system controller communicatively coupled to a tester processor, wherein the system controller is operable to transmit instructions for performing an automated test to the tester processor (see Abstract, Fig. 2, and paragraphs 0049-0050 and Claim 1: system controller coupled to tester processor, system controller transmits instructions to tester processor); 
a Field Programmable Gate Array (FPGA) coupled to the tester processor (see Fig. 2, paragraphs 0049-0050, and claim 1) and operable to implement a hardware acceleration mode selected from a plurality of hardware acceleration modes for executing tests on a device under test (DUT) in accordance with instructions received from the system controller (see Fig. 2, paragraphs 0019, 0085, and 0119-0120 and claim 1: hardware accelerator/FPGA can be programed to operate in one of several modes of hardware acceleration based on instructions received from system controller), wherein each of the plurality of hardware acceleration modes is configured to distribute functionality for generating commands and data between the tester processor and the FPGA, and wherein in at least one hardware acceleration mode the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT (see Fig. 2, paragraphs 0019, 0050, 0085, 0019-0122, and 0128, and claim 1: discusses a plurality of modes for allocating functionality between tester processor and hardware accelerator/FPGA, including one where the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT as it is communicatively coupled to the DUT and communicates with the DUT during testing); and 
a memory communicatively coupled to the tester preprocess and the FPGA (see Fig. 3 and paragraph 0062). 

Champoux does not expressly wherein the memory is a queue and wherein the queue is operable to receive commands generated by software executing on the tester processor and buffer the commands until the FPGA accesses the commands from the queue.

	Volkerink discloses test system with a memory acts as a queue, wherein the queue is communicatively coupled to a shared processor, i.e. a tester processor, and a dedicated processor (see Figs 1-4 and paragraph 0028: storage device/queue coupled to shared processor and dedicated processor), wherein the queue is operable to receive commands generated by software executing on the tester processor and store the commands so that the dedicated processor can access the commands from the queue (see Figs 1-4, and paragraphs 0033 and 0057: shared processor/tester processor generates test data and stores test data in the storage device/queue, i.e. queue receives commands from tester processor, detected processor access commands/test data from storage device/queue, thus commands are stored in queue until accessed by the dedicated processor). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Volkerink, i.e. allowing the memory to serve as a queue for commands received by the tester processor, for the advantageous benefit of reducing the memory requirements for each of the individual FPGA components. Once modified the queue would be coupled to the FPGA of Champoux. 

Champoux and Volkerink do not expressly disclose wherein the queue acts as a buffer to buffer the commands until accessed. 

Norton discloses wherein a queue acts as a buffer to buffer the commands until executed, i.e. accessed (see paragraphs 0042-0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Volkerink with the teachings of Norton, i.e. using a FIFO buffer as a queue for commands, for the advantageous benefit of freeing up space in the queue after the command has been executed. 

Regarding claim 2, Champoux, previously modified by Volkerink and Norton, further discloses wherein the FPGA is programmed to comprise at least one reconfigurable circuit for implementing one of a plurality of communication protocols (see paragraphs Abstract and paragraphs 0053-0055, 0070-0073, and 0076 and claims 1 and 12).

Regarding claim 3, Champoux and Volkerink do not expressly disclose wherein the queue is First-In First-Out (FIFO) queue.

Nortion discloses wherein the queue is First-In First-Out (FIFO) queue (see paragraphs 0042-0043: FIFO command buffer). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Volkerink with the teachings of Norton, using a FIFO buffer between components, for the advantageous benefit of safely accounting for difference in speeds between upstream and downstream components in a testing system. 


Regarding claim 4, Champoux, previously modified by Volkerink and Norton, further discloses at least one communication port for communicating with the DUT, wherein the FPGA is operable to write test data to the DUT and operable to read test data from the DUT in accordance with the instructions from the system controller using one of the of communication protocols (see Figs. 2 and 4A, paragraphs 0049, 0055, 0075, 0122 and 0147, and claims 1, 5, 7, and 8).

Regarding claim 5, Champoux, previously modified by Volkerink and Norton, further discloses wherein at least one of the plurality of communication protocols is selected from the group comprising: Peripheral Component Interconnect Express (PCIe), Universal Serial Bus (USB), Serial Attached SCSI (SAS), and Serial AT Attachment (SATA) (see paragraphs 0043, 0056, 0060, and 0073 and claims 1 and 12).
	
Regarding claim 6, Champoux, previously modified by Volkerink and Norton, further discloses wherein the system controller is operable to provide a graphical user interface (GUI) operable to allow a user to select one of the plurality of communication protocols and one of the plurality of hardware acceleration modes (see paragraphs 0046, 0049, 0053-0054, 0084-0085, and 0117-0118: user interface for selecting communication protocol and test programs for testing, test program control the mode of operation for the differed hardware acceleration modes).


Regarding claim 7, Champoux discloses wherein the plurality of hardware acceleration modes comprises a bypass mode (see paragraph 0135 and claim 1, 5, and 6), a hardware accelerator pattern generator mode (see paragraphs 0121 and 0134, and claims 1, 5, and 7), a hardware accelerator memory mode (see paragraphs 0122 and 0140-0141 and claims 1, 5, and 8) and a hardware accelerator packet builder mode (see paragraphs 0123 and claims 1, 5, and 9).

Champoux does not expressly disclose a software directed firmware acceleration mode. 

	Volkerink discloses a test apparatus with a queue coupled to a shared processor/tester processor and dedicated processor, wherein the queue is operable to receive commands generated by software executing of the tester processor and provide the commands during testing, i.e. a software directed firmware acceleration mode (see Figs 1-4, and paragraphs 0033 and 0057: queue between shared processor/a tester processor and a dedicated processor wherein the queue stores commands for the testing [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a queue]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Norton with the teachings of Volkerink, i.e. allowing the memory to serve as a queue for commands received by the tester processor, for the advantageous benefit of reducing the memory requirements for each of the individual FPGA components. 
Regarding claim 8, Champoux, previously modified by Volkerink and Norton, further discloses wherein, in the bypass mode, the tester processor is configured to generate all commands and data for coordinating testing of the DUT (see paragraph 0135 and claim 1, 5, and 6).

Regarding claim 9, Champoux, previously modified by Volkerink and Norton, further discloses wherein, in the hardware accelerator pattern generator mode the tester processor is configured to generate all commands for coordinating testing of the DUT and a hardware accelerator circuit of the FPGA generates test pattern data (see paragraphs 0121 and 0134, and claims 1, 5, and 7).

Regarding claim 10, Champoux, previously modified by Volkerink and Norton, further discloses wherein in the hardware accelerator memory mode the tester processor is configured to generate all commands for coordinating testing of the DUT and a hardware accelerator circuit of the FPGA performs a step selected from the group comprising: read test pattern data from a memory device communicatively coupled to the FPGA, write the test pattern data to the DUT and compare data read from the DUT (see paragraphs 0122 and 0140-0141 and claims 1, 5, and 8).

Regarding claim 11, Champoux, previously modified by Volkerink and Norton, further discloses wherein, in the hardware accelerator packet builder mode, a hardware accelerator circuit of the FPGA is configured to generate both test data and command data for coordinating testing of the DUT (see paragraphs 0123 and claims 1, 5, and 9).
Regarding claim 12, Champoux discloses a mode wherein the tester processor is configured to generate all commands for coordinating testing of the DUT and the FPGA is operable to access the commands, to track and manage the commands, to transmit the commands to the DUT, and to generate test pattern data (see claims 1 and 5-8 and paragraphs 0085, 0093, and 0110).

Champoux does not expressly disclose wherein the software directed firmware acceleration mode includes transmitting, via the tester processor, the commands to the queue and wherein the FPGA is operable to access the commands from the queue. 

	Volkerink discloses a test mode that includes transmitting, via the shared processor/tester processor, the commands to the queue and wherein the dedicated processor is operable to access the commands from the queue (see Figs 1-4, and paragraphs 0033 and 0057: queue between shared processor/a tester processor and a dedicated processor wherein the queue stores commands for the testing [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a queue]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Norton with the teachings of Volkerink, i.e. allowing the memory to serve as a queue for commands received by the tester processor, for the advantageous benefit of reducing the memory requirements for each of the individual FPGA components. Once modified the queue would be coupled to the FPGA of Champoux, and the FPGA would access commands for the queue.
 
Regarding claim 13, Champoux does not expressly disclose wherein messages unrelated to the commands are transmitted from the tester processor directly to the FPGA.

Volkerink discloses wherein messages unrelated to the commands are transmitted from the tester processor directly to the tester processor (see paragraphs 0029 and 0031: instructions are sent to the dedicated processors, while the test data, i.e. previously discussed commands, is send to the storage devices/queue, thus meeting the limitations of the claimed invention as messages that are not the test data is transmitted directly to the tester processor). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Norton with the teachings of Volkerink, i.e. sending message data that in not supposed to be stored in the storage device directly to the dedicated processor, for the advantageous benefit only sending the necessary test data to the storage device. 

Regarding claim 14, Champoux, previously modified by Volkerink and Norton, further discloses wherein the DUT is a solid state device (SSD) (see paragraphs 0099 and 0112).

Regarding claim 19, Champoux discloses an automated test equipment (ATE) apparatus (see Abstract, Fig. 2, and paragraph 0045: ATE system) comprising: 
a tester processor configured to determine a hardware acceleration mode selected from a plurality of hardware acceleration modes for executing tests on a device under test (DUT) wherein each of the plurality of hardware acceleration modes is configured to distribute functionality for generating commands and data between the tester processor and an FPGA (see Fig. 2, paragraphs 0019, 0050, 0085, 0019-0120, and 0128, and claim 1: discusses a plurality of modes for allocating functionality between tester processor and hardware accelerator/FPGA, including one where the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT as it is communicatively coupled to the DUT and communicates with the DUT during testing); and 
the Field Programmable Gate Array (FPGA) communicatively coupled to the tester processor operable to implement a plurality of hardware acceleration modes (see paragraphs 0121, 0135, and 0140-0141 and claims 1 and 5-9), wherein the tester processor is configured to generate instructions for testing the DUT and the FPGA is configured to generate data for testing the DUT (see Fig. 2, paragraphs 0019, 0050, 0085, 0019-0120, and 0128, and claim 1: discusses a plurality of modes for allocating functionality between tester processor and hardware accelerator/FPGA, including one where the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT as it is communicatively coupled to the DUT and communicates with the DUT during testing). 

Champoux does not expressly disclose wherein the FPGA is operable to implement a software directed firmware acceleration mode; and 
a queue communicatively coupled to the tester processor and the FPGA, wherein the queue is operable to receive the instructions generated by the tester processor and buffer the instructions until the FPGA accesses the instructions from the queue.

Volkerink discloses a test apparatus with a queue coupled to a shared processor/tester processor and dedicated processor, the dedicated processor is operable to implement a software directed firmware acceleration mode (see Figs 1-4, and paragraphs 0033 and 0057: queue between test controller/a tester processor and a test module for buffering communication packets/commands [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a queue]); and 
a queue communicatively coupled to the tester processor and the dedicated processor, wherein the queue is operable to receive the instructions generated by the tester processor and store the instructions until the dedicated processor accesses the instructions from the queue (see Figs 1-4, and paragraphs 0033 and 0057: shared processor/tester processor generates test data and stores test data in the storage device/queue, i.e. queue receives commands from tester processor, detected processor access commands/test data from storage device/queue, thus commands are stored in queue until accessed by the dedicated processor). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Volkerink, i.e. allowing the memory to serve as a queue for commands received by the tester processor, for the advantageous benefit of reducing the memory requirements for each of the individual FPGA components. Once modified the queue would be coupled to the FPGA of Champoux. 

Champoux and Volkerink do not expressly disclose wherein the queue acts as a buffer to buffer the commands until accessed. 

Norton discloses wherein a queue acts as a buffer to buffer the commands until executed, i.e. accessed (see paragraphs 0042-0043). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Volkerink with the teachings of Norton, i.e. using a FIFO buffer as a queue for commands, for the advantageous benefit of freeing up space in the queue after the command has been executed. 

Regarding claim 20, Champoux discloses wherein, in a mode, the FPGA is operable to translate the instructions accessed from the tester processor into commands for testing the DUT, and wherein the FPGA is further operable to transmit the commands to the DUT (see Figs 6-9 and paragraphs 0058, 0085, and 0122).

Champoux does not expressly disclose wherein in the software directed firmware acceleration mode the FPGA accessed instructions from the queue. 
Volkerink discloses a test apparatus with a queue coupled to a shared processor/tester processor and dedicated processor, wherein in the software directed firmware acceleration mode the dedicated processor accessed instructions from the queue (see Figs 1-4, and paragraphs 0033 and 0057: queue between shared processor/a tester processor and a dedicated processor wherein the queue stores commands for the testing [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a queue]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Volkerink, i.e. allowing the memory to serve as a queue for commands received by the tester processor, for the advantageous benefit of reducing the memory requirements for each of the individual FPGA components. Once modified the queue would be coupled to the FPGA of Champoux, and the FPGA would access commands for the queue.

Claim 15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champoux (US 20180267101) in view of Volkerink (US 20110145645).

Regarding claim 15, Champoux discloses a method for testing using an automated test equipment (ATE) (see paragraphs 0018 and claim 1), said method comprising: 
transmitting instructions for executing tests on a device under test (DUT) from a tester processor and a Field Programmable Gate Array (FPGA) operable to implement a hardware acceleration mode from a plurality of hardware acceleration modes for executing tests on the DUT and wherein the hardware acceleration mode is configured to distribute functionality for generating commands and data between the tester processor and the FPGA, wherein in at least one hardware acceleration mode the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT (see Abstract, Fig. 2, paragraphs 0019, 0050, 0085, 0019-0122, and 0128, and claim 14: discusses a plurality of modes for allocating functionality between tester processor and hardware accelerator/FPGA, including one where the tester processor is configured to generate commands for testing the DUT and the FPGA is configured to generate data for testing the DUT as it is communicatively coupled to the DUT and communicates with the DUT during testing); 
translating the instructions into commands associated with testing the DUT (see Figs 6-9 and paragraphs 0058, 0085, and 0122); and
transmitting the commands to the DUT (see Figs 6-9 and paragraphs 0058, 0085, and 0122).

Champoux does not expressly disclose transmitting the instructions to a queue communicatively coupled with the tester processor; and 
accessing the instructions in the queue. 

Volkerink discloses a method of testing devices with a memory acts as a queue, that includes transmitting the instructions to a queue communicatively coupled with the tester processor and accessing the instructions in the queue (see Figs 1-4, and paragraphs 0033 and 0057: shared processor/tester processor generates test data and stores test data in the storage device/queue, i.e. queue receives commands from tester processor, detected processor access commands/test data from storage device/queue, thus commands are stored in queue until accessed by the dedicated processor). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Volkerink, i.e. allowing the memory to serve as a queue for commands received by the tester processor, for the advantageous benefit of reducing the memory requirements for each of the individual FPGA components. Once modified the queue would be coupled to the FPGA of Champoux. 

Regarding claim 17, Champoux discloses wherein the plurality of hardware acceleration modes comprises a bypass mode (see paragraph 0135 and claim 1, 5, and 6), a hardware accelerator pattern generator mode (see paragraphs 0121 and 0134, and claims 1, 5, and 7), a hardware accelerator memory mode (see paragraphs 0122 and 0140-0141 and claims 1, 5, and 8) and a hardware accelerator packet builder mode (see paragraphs 0123 and claims 1, 5, and 9).

Champoux does not expressly disclose a software directed firmware acceleration mode. 
Volkerink discloses a test apparatus with a queue coupled to a shared processor/tester processor and dedicated processor, wherein the queue is operable to receive commands generated by software executing of the tester processor and provide the commands during testing, i.e. a software directed firmware acceleration mode (see Figs 1-4, and paragraphs 0033 and 0057: queue between shared processor/a tester processor and a dedicated processor wherein the queue stores commands for the testing [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a queue]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Volkerink, i.e. allowing the memory to serve as a queue for commands received by the tester processor, for the advantageous benefit of reducing the memory requirements for each of the individual FPGA components. 

Regarding claim 18, Champoux discloses a mode wherein the tester processor is configured to generate all commands for coordinating testing of the DUT and the FPGA is operable to access the commands, to track and manage the commands, to transmit the commands to the DUT, and to generate test pattern data (see claims 1 and 5-8 and paragraphs 0085, 0093, and 0110).

Champoux does not expressly disclose wherein the software directed firmware acceleration mode includes transmitting, via the tester processor, the commands to the queue and wherein the FPGA is operable to access the commands from the queue. 
	Volkerink discloses a test mode that includes transmitting, via the shared processor/tester processor, the commands to the queue and wherein the dedicated processor is operable to access the commands from the queue (see Figs 1-4, and paragraphs 0033 and 0057: queue between shared processor/a tester processor and a dedicated processor wherein the queue stores commands for the testing [see applicant’s PG Publication that describes a software directed firmware acceleration mode using a queue]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux with the teachings of Volkerink, i.e. allowing the memory to serve as a queue for commands received by the tester processor, for the advantageous benefit of reducing the memory requirements for each of the individual FPGA components. Once modified the queue would be coupled to the FPGA of Champoux, and the FPGA would access commands for the queue.

Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champoux (US 20180267101) in view of Volkerink (US 20110145645) and Li (CN 113127385).

Regarding claim 16, Champoux and Volkerink do not expressly disclose wherein the accessing is conducted in response to a determination that the DUT has bandwidth to process additional commands.

Li discloses accessing data from a buffer wherein the accessing is conducted in response to a determination that the downstream component has bandwidth to process additional commands (see page 9 second to last paragraph: At operation 350, an access operation may be performed on the memory device 320. In some embodiments,
data associated with the access command may be stored in the buffer 345, until the back end can be used for executing the command or making one or more performance (e.g., bandwidth) determined. For example, when the data is stored to the buffer 345, once sufficient bandwidth is available to the back-end core 315-c, access operations may be performed). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Champoux in view of Volkerink with the teachings of Li, ensuring that that the downstream components, i.e. previously discussed FPGAs, have sufficient bandwidth to process the commands before accessing them, for the advantageous benefit of not overloading the downstream components. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christopher (US 20190392825) discloses accessing test data from a buffer.



Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made, see Claim Rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2857